DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in this application.
Information Disclosure Statement
The references cited in the PCT international search report by the USPTO on 01/15/2020 have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1, 8, and 21 are objected to because of the following informalities:  
Claims 1 and 21: The claims recite “such that the symmetry…”, which can be interpreted as intended use language that would not be given patentable 
Claim 8: The claim recites “as a predicate logic, first order logic.” In order to clarify the relationship between predicate logic and first order logic, the Examiner suggests amending the claim to recite --as a predicate logic or first order logic--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 18-21 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.

Regarding claim(s) 1, 18, and 21, the limitation(s) of “receive input text”, “construct a network”, “negate word relationship”, and “evaluated by an automated theorem prover”, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. More specifically, the mental process of a human reading text and writing down the words of the text as a word map, then writing down relationships between polar words in a formal logic, and considering the formal logic equations to determine whether or not each statement is valid. Claim 18 further recites “quantify the symmetry”, which reads on a human recognizing patterns of symmetry in 
This judicial exception is not integrated into a practical application because the recitation of “processors”, “programs”, and “memory” in claims 1 and 21 reads to generalized computer components, based upon the claim interpretation wherein the structure is interpreted using [0022] in the specification. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using generalized computer components to receive, construct, quantify, negate, and evaluate amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With respect to claim(s) 2, the claim(s) recite(s) “a discourse of sentences and groups are used to construct”, which reads on a human reading specific text from a book from which to build the word map. No additional limitations are present.

, which reads on a human recognizing the level of polarity of words based on their location with respect to each other in the word map. No additional limitations are present.

With respect to claim(s) 4 and 5, the claim(s) recite(s) “the nodes share nodes” and “the nodes share antonym nodes”, respectively, which reads on a human constructing the word map so that specific nodes are shared. No additional limitations are present.

With respect to claim(s) 6, 8, 10, 12, and 20, the claim(s) recite(s) “negation of polar words…is formulated as propositional/predicate logic, first-order/second-order/higher-order/formal logic”, which reads on a human using a specific type of logic when writing down the relationships between words. No additional limitations are present.

With respect to claim(s) 7, 9, 11, and 13, the claim(s) recite(s) “evaluates the…logic equations”, “returns…a value to indicate…logical”, and “another value to indicate…nonsensical”, which reads on a human considering the logical statements and writing down ‘logical’ if the statement is logical, or ‘illogical’ if the statement is nonsensical. No additional limitations are present.

With respect to claim(s) 14, 15, and 16, the claim(s) recite(s) “symmetry identification is measured as a reflectional/rotational/translation symmetry”, which reads 

These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.
			
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajinaga et al. (U.S. PG Pub No. 2017/0255603), hereinafter Kajinaga, in view of Bos (“Applying automated deduction to natural language understanding”, J. Appl. Logic, 7, (2009) 100-112), hereinafter Bos.



A word-to-logic system (the invention may be a system [0118]), comprising:
one or more processors (the computer includes a CPU, i.e. processor [0103]); and
one or more programs residing on a memory and executable by the one or more processors (the computer readable program instructions, i.e. one or more programs, on the storage medium, i.e. residing on a memory, cause a processor to carry out the instructions, i.e. executable by the one or more processors [0118]) , the one or more programs configured to:
receive input text (the apparatus obtains, i.e. receive, one or more documents with words in the documents, i.e. input text [0041:1-11]);
construct a network of word relationships from the text (the apparatus may update or create, i.e. construct, a facet tree that defines hierarchical relationships between a plurality of words, i.e. network of word relationships, where the words are found in the one or more documents, i.e. from the text [0041:1-11]);
such that the symmetry of the network, polarity of words with respect to other words in the network is used to negate word relationship in a formal logic (the calculating section performs calculations of degree of similarity, including symmetry, i.e. symmetry of the network [0045],[0049:1-17], between a first word and a second word, i.e. with respect to other words in the network, such as a binary true/false indicator of similar or not similar, i.e. polarity of words…negate word relationship, and where the similarity is calculated based on logic, i.e. in a formal logic [0046]). 

wherein the formal logic can be evaluated by an automated theorem prover to assess logical validity.  
Bos, however, teaches wherein the formal logic can be evaluated by an automated theorem prover to assess logical validity (presuppositions can be checked using a negation of a sentence, i.e. assess logical validity (Sec. 2, para 2-3), where the first-order formula syntax, i.e. formal logic, can be evaluated by a first-order theorem prover, i.e. evaluated by an automated theorem prover (Sec. 2, para 9, 10, and 12)).  
Kajinaga and Bos are analogous art because they are from a similar field of endeavor in evaluating the relationships between input words. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of logic to evaluate word similarities teachings of Kajinaga with the use of a first-order theorem prover to check the formula syntax as taught by Bos. The motivation to do so would have been to achieve a predictable result of enabling automated deduction where the result of a semantic representation for a natural language expression is able to be reasoned with (Bos (Sec. 2, para 13)).




wherein a discourse of sentences and groups are used to construct a network (words and relationships between words in one or more documents are used to update or create a facet tree, i.e. construct a network [0041:1-11], which includes detecting surrounding words, such as sentences, paragraphs, or document sections, i.e. discourse of sentences and groups [0047]).  

Regarding claim 3, Kajinaga in view of Bos teaches claim 2, and Kajinaga further teaches
wherein a word polarity score is defined between two nodes in the network whereby the nodes have symmetrical relation with respect to each other (a degree of similarity may be calculated, i.e. word polarity score is defined, between a first word and a second word, i.e. defined between two nodes in the network, where a similarity score can be a binary ‘similar’ or ‘not similar’ evaluation [0046], and a symmetry score can be determined based on degrees of similarity between words, i.e. nodes have symmetrical relation with respect to each other [0049]).  

Regarding claim 4, Kajinaga in view of Bos teaches claim 3, and Kajinaga further teaches
wherein the nodes share nodes (the facet tree updates/creates relationships between words, where a relationship, i.e. nodes share, can be an indicator that the first and second word are similar, i.e. nodes [0041:1-11],[0046]).  

wherein the nodes share antonym nodes (the facet tree updates/creates relationships between words, where a relationship, i.e. nodes share, can be an indicator that the first and second word are not similar, i.e. antonym nodes [0041:1-11],[0046]).   

Regarding claim 6, Kajinaga in view of Bos teaches claim 1, and Kajinaga further teaches
wherein negation of polar words and their relationships is formulated as a propositional logic (the calculating section performs calculations of degree of similarity, between a first word and a second word, i.e. with respect to other words in the network, such as a binary true/false, i.e. propositional logic, indicator of similar or not similar, i.e. negation of polar words and their relationships, and where the similarity is calculated based on logic [0046]).  

Regarding claim 7, Kajinaga in view of Bos teaches claim 6, and Bos further teaches
wherein an automated propositional logic theorem prover evaluates the propositional logic equations and returns to the user a value to indicate that the input text was logical and another value to indicate the input text was nonsensical (presuppositions can be checked using a negation of a sentence, i.e. prover evaluates the propositional logic equations (Sec. 2, para 2-3), where formula .  
Where Kajinaga teaches that the input information can be propositional logic [0046], thus making a theorem prover capable of handling propositional logic a propositional logic theorem prover.
Where the motivation to combine is the same as previously presented.

Regarding claim 8, Kajinaga in view of Bos teaches claim 1, and Kajinaga further teaches 
wherein negation of polar words and their relationships is formulated as a predicate logic, first-order logic (the calculating section performs calculations of degree of similarity, between a first word and a second word, i.e. with respect to other words in the network, such as an indicator of similar or not similar, i.e. negation of polar words and their relationships, and where the calculation may analyze grammar, parts of speech, and surrounding words, i.e. predicate logic, first-order logic [0046-8]).  




wherein an automated first-order logic theorem prover evaluates the first-order logic equations and returns to the user a value to indicate that the input text was logical and another value to indicate the input text was nonsensical (formula syntax can be evaluated by a first-order theorem prover, i.e. automated first-order logic theorem prover evaluates the first-order logic equations (Sec. 2, para 9, 10, and 12), and the system can respond in one way when the input statement is true, such as “Yes, I know.”, i.e. returns to the user a value to indicate that the input text was logical, and can respond in another way when the input statement is false, such as “No, that’s not true!”, i.e. another value to indicate the input text was nonsensical (Sec. 3, para 3-4)).  
Where the motivation to combine is the same as previously presented.
	
	Regarding claim 10, Kajinaga in view of Bos teaches claim 1, and Kajinaga further teaches
	wherein negation of polar words and their relationships is formulated as a second-order logic (the calculating section performs calculations of degree of similarity, between a first word and a second word, i.e. with respect to other words in the network, such as an indicator of similar or not similar, i.e. negation of polar words and their relationships, and where the calculation may be binary, occur between a selection of words pairs or all word pairs, and may analyze grammar, parts of speech, and surrounding words, i.e. second-order logic [0045-8]).  

wherein an automated second-order logic theorem prover evaluates the second-order logic equations and returns to the user a value to indicate that the input text was logical and another value to indicate the input text was nonsensical (semantic phenomena can be formalized in a higher-order logic, i.e. second-order logic equations, where the higher-order theories can be transformed into first-order fragments (Sec. 1, para 4), and the formula syntax can be evaluated by a first-order theorem prover, i.e. automated second-order logic theorem prover evaluates the second-order logic equations (Sec. 2, para 9, 10, and 12), and the system can respond in one way when the input statement is true, such as “Yes, I know.”, i.e. returns to the user a value to indicate that the input text was logical, and can respond in another way when the input statement is false, such as “No, that’s not true!”, i.e. another value to indicate the input text was nonsensical (Sec. 3, para 3-4)).  
Where the motivation to combine is the same as previously presented.

Regarding claim 12, Kajinaga in view of Bos teaches claim 1, and Kajinaga further teaches
	wherein negation of polar words and their relationships is formulated as a higher-order logic (the calculating section performs calculations of degree of similarity, between a first word and a second word, i.e. with respect to other words in the network, such as an indicator of similar or not similar, i.e. negation of polar words and their relationships, and where the calculation may be binary, occur between a .  

Regarding claim 13, Kajinaga in view of Bos teaches claim 12, and Bos further teaches 
wherein an automated higher-order logic theorem prover evaluates the higher-order logic equations and returns to the user a value to indicate that the input text was logical and another value to indicate the input text was nonsensical (semantic phenomena can be formalized in a higher-order logic, i.e. higher-order logic equations, where the higher-order theories can be transformed into first-order fragments (Sec. 1, para 4), and the formula syntax can be evaluated by a first-order theorem prover, i.e. automated higher-order logic theorem prover evaluates the higher-order logic equations (Sec. 2, para 9, 10, and 12), and the system can respond in one way when the input statement is true, such as “Yes, I know.”, i.e. returns to the user a value to indicate that the input text was logical, and can respond in another way when the input statement is false, such as “No, that’s not true!”, i.e. another value to indicate the input text was nonsensical (Sec. 3, para 3-4)).  
Where the motivation to combine is the same as previously presented.

Regarding claim 17, Kajinaga in view of Bos teaches claim 1, and Kajinaga further teaches
wherein unsupervised clustering algorithm is used to seed the location of the word network such that the symmetry identification algorithms will only be applied to the seeded locations in the network (the document classifying section, using machine learning, i.e. unsupervised clustering algorithm, assigns each of the documents to a subgroup using a classification value, where a facet tree is created based on the words found in the document, i.e. seed the location of the word network [0041:1-11],[0044], and the calculating section performs calculations on a degree of similarity, including symmetry, i.e. symmetry identification algorithm [0045],[0049:1-17], between a first word and a second word in the facet tree, i.e. only be applied to the seeded locations in the network [0046],[0051]).  

Regarding claim 18, Kajinaga teaches
(claim 18) A method for word-to-logic system (the invention may be a method [0018]), comprising the steps of:
receive input text (the apparatus obtains, i.e. receive, one or more documents with words in the documents, i.e. input text [0041:1-11]);
construct a network of word relationships from the text (the apparatus may update or create, i.e. construct, a facet tree that defines hierarchical relationships between a plurality of words, i.e. network of word relationships, where the words are found in the one or more documents, i.e. from the text [0041:1-11]);
quantify the symmetry of the network (the calculating section performs calculations of degree of similarity, including symmetry, i.e. symmetry of the network [0045],[0049:1-17]);
negate symmetrical relationships into logical equations (the calculating section performs calculations of degree of similarity, including symmetry, i.e. ,…
While Kajinaga provides the use of logic in the evaluation of word similarities in a facet tree, Kajinaga does not specifically teach the evaluation of the logic by a theorem prover, and thus does not teach
wherein the logic equations can be evaluated by an automated theorem prover to assess logical validity.
Bos, however, teaches wherein the logic equations can be evaluated by an automated theorem prover to assess logical validity (presuppositions can be checked using a negation of a sentence, i.e. assess logical validity (Sec. 2, para 2-3), where the first-order formula syntax, i.e. logical equations, can be evaluated by a first-order theorem prover, i.e. evaluated by an automated theorem prover (Sec. 2, para 9, 10, and 12)).  
Kajinaga and Bos are analogous art because they are from a similar field of endeavor in evaluating the relationships between input words. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of logic to evaluate word similarities teachings of Kajinaga with the use of a first-order theorem prover to check the formula syntax as taught by Bos. The motivation to do so would have been to achieve a predictable result of enabling automated deduction where the result of a semantic representation for a natural language expression is able to be reasoned with (Bos (Sec. 2, para 13)).


wherein a word polarity score is defined between two nodes in the network whereby the nodes have symmetrical relation with respect to each other (a degree of similarity may be calculated, i.e. word polarity score is defined, between a first word and a second word, i.e. defined between two nodes in the network, where a similarity score can be a binary ‘similar’ or ‘not similar’ evaluation [0046], and a symmetry score can be determined based on degrees of similarity between words, i.e. nodes have symmetrical relation with respect to each other [0049]).  

Regarding claim 20, Kajinaga in view of Bos teaches claim 18, and Kajinaga further teaches 
wherein negation of polar words and their relationships is formulated as a formal logic (the calculating section performs calculations of degree of similarity, between a first word and a second word, i.e. with respect to other words in the network, such as a binary true/false, i.e. formal logic, indicator of similar or not similar, i.e. negation of polar words and their relationships, and where the similarity is calculated based on logic [0046]).  

Regarding claim 21, Kajinaga teaches
A word-to-logic system (the invention may be a system [0118]), comprising:
one or more processors (the computer includes a CPU, i.e. processor [0103]); and
one or more programs residing on a memory and executable by the one or more processors (the computer readable program instructions, i.e. one or more programs, on the storage medium, i.e. residing on a memory, cause a processor to carry out the instructions, i.e. executable by the one or more processors [0118]) , the one or more programs configured to:
receive input text (the apparatus obtains, i.e. receive, one or more documents with words in the documents, i.e. input text [0041:1-11]);
construct a word embedding vector space from the input text (the apparatus may update or create, i.e. construct, a facet tree that defines hierarchical relationships between a plurality of words, where the words are found in the one or more documents, i.e. from the text [0041:1-11], and where feature vectors of a word can be generated and compared to the feature vectors of other words, i.e. word embedding vector space [0047-8]);
such that the symmetry of the word embedding vector, polarity of word embedding vectors in the network is used to negate word relationship in a formal logic (the calculating section performs calculations of degree of similarity, including symmetry, i.e. symmetry [0045],[0049:1-17], between a first word and a second word using feature vectors generated from each word, i.e. word embedding vector [0047-8], such as a binary true/false indicator of similar or not similar, i.e. polarity of word embedding vectors…negate word relationship, and where the similarity is calculated based on logic, i.e. in a formal logic [0046]). 

wherein the formal logic can be evaluated by an automated theorem prover to assess logical validity.
Bos, however, teaches wherein the formal logic can be evaluated by an automated theorem prover to assess logical validity (presuppositions can be checked using a negation of a sentence, i.e. assess logical validity (Sec. 2, para 2-3), where the first-order formula syntax, i.e. formal logic, can be evaluated by a first-order theorem prover, i.e. evaluated by an automated theorem prover (Sec. 2, para 9, 10, and 12)).  
Kajinaga and Bos are analogous art because they are from a similar field of endeavor in evaluating the relationships between input words. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of logic to evaluate word similarities teachings of Kajinaga with the use of a first-order theorem prover to check the formula syntax as taught by Bos. The motivation to do so would have been to achieve a predictable result of enabling automated deduction where the result of a semantic representation for a natural language expression is able to be reasoned with (Bos (Sec. 2, para 13)).

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajinaga, in view of Bos, and further in view of Ascoli et al. (U.S. PG Pub No. 2010/0042401), hereinafter Ascoli.

While Kajinaga in view of Bos provides the calculation of symmetry, Kajinaga in view of Bos does not specifically teach that the symmetry is reflectional, and thus does not teach
wherein symmetry is measured as a reflectional symmetry.  
Ascoli, however, teaches wherein symmetry is measured as a reflectional symmetry (making a cognitive map includes a symmetric relation matrix for pairs of synonyms and antonyms, i.e. symmetry is measured [0053],[0059], where the final shape is a ‘banana shape’ with reflection across a vertical axis, i.e. reflectional symmetry Fig. 5A, [0066]).  
Kajinaga, Bos, and Ascoli are analogous art because they are from a similar field of endeavor in evaluating the relationships between input words. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the calculation of symmetry of a facet tree teachings of Kajinaga, as modified by Bos, with the use of symmetry and recognition of a banana shape to a cognitive map as taught by Ascoli. The motivation to do so would have been to achieve a predictable result of enabling the quantitative definitions of the semantics of words and the sensing of the mood of a text through the construction of application of semantic cognitive maps (Ascoli [0024]).





While Kajinaga in view of Bos provides the calculation of symmetry, Kajinaga in view of Bos does not specifically teach that the symmetry is rotational, and thus does not teach
wherein symmetry is measured as a rotational symmetry.  
Ascoli, however, teaches wherein symmetry is measured as a rotational symmetry (making a cognitive map includes a symmetric relation matrix for pairs of synonyms and antonyms, i.e. symmetry is measured [0053],[0059], where the shape of the map relating the first principal component to the second principal component can exhibit rotational symmetry about the origin, i.e. rotational symmetry Figs. 7A and B).  
Kajinaga, Bos, and Ascoli are analogous art because they are from a similar field of endeavor in evaluating the relationships between input words. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the calculation of symmetry of a facet tree teachings of Kajinaga, as modified by Bos, with the use of symmetry and creation of a cognitive map with rotational symmetry about the origin as taught by Ascoli. The motivation to do so would have been to achieve a predictable result of enabling the quantitative definitions of the semantics of words and the sensing of the mood of a text through the construction of application of semantic cognitive maps (Ascoli [0024]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajinaga, in view of Bos, and further in view of Andrews (U.S. PG Pub No. 2006/0004817), hereinafter Andrews.

While Kajinaga in view of Bos provides the calculation of symmetry, Kajinaga in view of Bos does not specifically teach that the symmetry is translational, and thus does not teach
wherein symmetry identification is measured as a translation symmetry.  
Andrews, however, teaches wherein symmetry identification is measured as a translation symmetry (data may be represented in a hierarchical fashion, such as in a tree format [0019], where the relationships may have symmetry, i.e. symmetry identification [0034], and a comparison of the tree may include pattern matching, such as determining whether parts of trees match exactly, i.e. translation symmetry Fig. 11,[0037-8].  
Kajinaga, Bos, and Andrews are analogous art because they are from a similar field of endeavor in the processing of linguistic data. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the calculation of symmetry of a facet tree teachings of Kajinaga, as modified by Bos, with the use of pattern matching in a tree hierarchy as taught by Andrews. The motivation to do so would have been to achieve a predictable result of enabling pattern matching inquiries into tree structures that represent language sentence structures (Andrews [0037]).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659   

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659